Case: 19-11296     Document: 00515470030         Page: 1    Date Filed: 06/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-11296                             June 29, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN PEDRO GARZA, JR., also known as El Comanche,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CR-133-1
                              USDC No. 4:19-CV-945


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Juan Pedro Garza, Jr., federal prisoner # 43408-177, pleaded guilty in
2011 to unlawful possession of a machine gun, in violation of 18 U.S.C. § 922(o),
and    possession      with   intent    to   distribute     50   grams     or       more          of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). The
district court sentenced Garza in 2012 to 120 months of imprisonment on the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11296     Document: 00515470030     Page: 2   Date Filed: 06/29/2020


                                  No. 19-11296

firearm charge and 235 months of imprisonment on the drug charge to run
concurrently. In 2016, the district court reduced Garza’s term of imprisonment
on the drug charge to 188 months pursuant to 18 U.S.C. § 3582(c)(2).
      Now Garza appeals the denial of his motion to reduce his sentence under
the First Step Act. He argues that the district court abused its discretion in
denying his motion under the First Step Act’s provision broadening the
existing safety valve because he does not have more than four criminal history
points.
      The district court did not exercise its discretion in denying Garza’s
motion but denied it on the basis that he was ineligible based on the terms of
the statute because he was convicted before the effective date of the provision
in question; thus, we review de novo. See United States v. Jackson, 945 F.3d
315, 319 (5th Cir. 2019), cert. denied, 2020 WL 1906710 (U.S. Apr. 20, 2020)
(No. 19-8036).
      The First Step Act amended the safety-valve provision of 18 U.S.C.
§ 3553(f), which permits courts to disregard statutory mandatory minimum
sentences under certain circumstances.       See § 402, 132 Stat. 5194, 5221.
However, the amendments “apply only to a conviction entered on or after the
date of enactment of this Act.” § 402(b). The First Step Act became law on
December 21, 2018. See United States v. Hegwood, 934 F.3d 414, 416 (5th Cir.),
cert. denied, 140 S. Ct. 285 (2019). Thus, the safety-valve provision of the First
Step Act in § 402 does not apply to Garza.         See United States v. Cantu
Hernandez, 787 F. App’x 849 (5th Cir. 2019). The district court did not err.
      AFFIRMED.




                                        2